Citation Nr: 1535841	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-24 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing or special home adaptation grant.

2.  Entitlement to specially adapted housing or special home adaptation grant. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1990 to February 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the claim of entitlement to specially adapted housing or special home adaptation grant.  The Veteran appealed the denial in this decision and the matters are now before the Board.  

The Veteran testified via videoconference before the undersigned Veterans Law Judge from the St. Petersburg RO in June 2015.  A transcript of his testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  By a June 2000 rating decision, the RO denied the Veteran's claim of entitlement to specially adapted housing or special home adaptation grant.  The Veteran did not appeal the decision or submit any additional evidence within the one year appeal period.

2.  Evidence received since the June 2000 rating decision relates to previously unestablished facts necessary to substantiate the claim of entitlement to specially adapted housing or special home adaptation grant. 

3.  The Veteran's service connected disabilities, including obsessive compulsive disorder (OCD), headaches, Raynaud's phenomenon, residuals of a right ankle sprain, right patellofemoral syndrome with strain, and hiatal hernia with chest pain, do not amount to a total and permanent disability to result in the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes; loss or loss of use of one lower extremity with residuals of an organic disease or injury which so affects his function of balance or propulsion as to preclude locomotion without aids; loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without aids; the loss or loss of use of both upper extremities such as to preclude the use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities, or of at least one extremity and the trunk.  

4.  The Veteran's disabilities do not include the anatomical loss or loss of use of both hands, and they are not due to: blindness in both eyes with 5/200 visual acuity or less; burns which result in contractures with limitation of motion in the extremities or the trunk; or, residuals of an inhalation injury.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied entitlement to specially adapted housing or special home adaptation grant is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the June 2000 rating decision to reopen the Veteran's claim of entitlement to special adapted housing or special home adaptation grant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for specially adapted housing benefits or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim of entitlement to specially adapted housing or special home adaptation grant.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim seeking entitlement to specially adapted housing or special home adaptation grant was denied in June 2000.  His claim was denied because the evidence did not show that his disabilities resulted in the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease
or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Moreover, the Veteran's claim was not granted because he did not have a service-connected disability that was either due to blindness in both eyes with 5/200 visual acuity or less, or included the anatomical loss or loss of use of both hands.

The Veteran was notified of this decision by a June 2000 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the June 2000 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has alleged that his disabilities had worsened and that his current symptoms qualify him for specially adapted housing or a special home adaptation grant.  In particular, in his September 2012 substantive appeal (VA Form 9), he asserted that he has severe neuropathy in both arms and both legs, which amount to limited use of all of his extremities.  Moreover, an October 2010 letter from a VA doctor recommended that he have his home modified to help increase his quality of life.  Other records, including a March 2010 rating decision code sheet notes that the Veteran has been granted entitlement to special monthly compensation (SMC) for being housebound and for regular aid and attendance since the June 2000 rating decision.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the claim of entitlement to specially adapted housing or special home adaptation grant.  Thus, the Board concludes that this claim is reopened.

Specially Adapted Housing or Special Home Adaptation Grant

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  The Veteran's claim was received in 2008, and thus, the Board addresses both versions of these VA regulations below.  .  

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b). 

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a(b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id. 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(c) (2014). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 4.63 (2014). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3-1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2014) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

In testimony before the Board in June 2015, the Veteran testified that his OCD disability has substantially diminished his quality of life.  He maintained that preoccupation with cleanliness due to this disability prevents him from exiting his house, cooking, getting the mail, etc., and that this disability forces him to clean constantly.  He is seeking assistance from VA to build or modify a house to make it OCD-friendly.  This would include modifying his current residence to change the bathrooms, doorways, paint, and several rooms to conform to his needs, which stem from this psychiatric disability.  

As explained below, the Board finds that the Veteran has not met the requirements of 38 C.F.R. § 3.809 or 38 C.F.R. § 3.809a.  Specifically, the evidence does not show that any of his service-connected disabilities amount to a total and permanent disability to result in the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes; loss or loss of use of one lower extremity with residuals of an organic disease or injury which so affects his function of balance or propulsion as to preclude locomotion without aids; loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without aids; the loss or loss of use of both upper extremities such as to preclude the use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  Moreover, his disabilities do not include the anatomical loss or loss of use of both hands, and they are not due to: blindness in both eyes with 5/200 visual acuity or less; burns which result in contractures with limitation of motion in the extremities or the trunk; or, residuals of an inhalation injury.  

Service connection is currently in effect for OCD with dysthymic disorder and an agoraphobia component, evaluated as 100 percent disabling; headaches, evaluated as 30 percent disabling; Raynaud's phenomenon in hands, evaluated as 20 percent disabling; residuals of a right ankle strain with persistent pain, evaluated as 10 percent disabling; hiatal hernia with reflux and secondary atypical chest pain, evaluated as 10 percent disabling; and a right patellofemoral syndrome with strain, evaluated as 20 percent disabling.  The Veteran's combined evaluation is 100 percent with SMC on account of the need of regular aid and attendance of another and SMC on account of being housebound.  

In a May 2006 application for compensation and/or pension, the Veteran contended that he needed to use a cane on some days due to his patellofemoral syndrome.  Also in this application, he contended that his headaches affect his vision and that light causes him pain.  He made similar contentions several days later in another May 2006 statement, in which he also claimed that his severe degenerative arthritis so affected both of his hands that it was hard for him to write his name.  Likewise, in a May 2006 statement, his wife alleged that the Veteran sometimes experiences blurred vision due to his headaches or migraines.   

In December 2006, he was afforded a VA examination for his right hand and right knee symptoms, during which the examiner noted that he did not require the use of braces, crutches, or walkers for ambulation.  He was noted as having pain, weakness, and stiffness, but he did not have swelling, heat or redness, instability or giving way, or locking in his right lower extremity.  Testing revealed normal range of motion for his ankle.  His right knee had stable ligaments, the McMurray's and Appley's tests were negative, and he did not have patella-femoral crepitation, medial or lateral join line pain, or ankylosis of the joint.  However, he did have pain with motion and a normal gait.  His right leg joint symptoms adversely affected his daily activities by limiting his going up and down stairs, walking on inclines, or getting up from a low chair or stool.  He was noted as having difficulty exercising and performing other recreational activities.  

A physical examination of his right wrist and hand revealed normal range of motion, and the examiner noted that there was subjective loss of sensation in the entire hand.  Following the physical examination, the Veteran was diagnosed with chronic low back pain, status-post right wrist fracture, and to rule out nerve compression versus Raynaud's phenomenon in the right wrist/hand.  The Board notes that the Veteran is currently service connected for Raynaud's phenomenon in both hand, which is rated as 20 percent disabling.  

A September 2008 VA resident physician note showed that he was assessed as having a migraine with aura.  Moreover, he was noted as having intermittent numbness, weakness, and pain in his spine and extremities that were of unclear etiology.  The VA doctor noted that he has Raynaud's syndrome, but wondered whether these symptoms were possibly due to a vascular component.  

A December 2008 VA psychiatry consult showed that the Veteran had daily headaches with associated blurry vision.  Also in December 2008, he arrived at a VA emergency room for his mental health, and he was noted to be ambulatory.  In a February 2010 VA social work note for aid and attendance, the Veteran was noted as not being blind.  The social worker indicated that he needed help with dressing as he had limited function with his left arm and leg, due to self-reported numbness.  The Veteran's wife aided him in bathing in order to better manage his OCD symptoms.  In another VA social worker's note from the same month, the Veteran reported that he was unable to ambulate much due to his joint pain.  He reported being bedbound and rarely being able to leave his bed.  The social worker noted that he can walk a few feet without resting or pain, and that he can partially use his upper extremities and lower extremities.  He again reported numbness in his left arm and left leg.  

In an October 2010 letter, a VA doctor states that since his OCD has made him housebound over the previous four years, he should have his home modified to help increase the quality of his life.  In particular, the doctor mentioned that these modifications should include increases in the width of doors and hallways, modified air conditioning units, and kitchen and bathrooms adapted to his OCD needs.  

In a January 2011 statement, the Veteran asserted that he was entitled to a special adaptive housing grant due to his severe diabetic neuropathy in both arms and legs, and his severe OCD.  The record does reflect that he was diagnosed with peripheral neuropathy in a November 2008 VA ambulatory care note; however, the record also indicates that he is not service connected for this disorder.  Moreover, he has asserted in several statements that this disorder is due to his diabetes mellitus, which he is also not service connected for.  

In his September 2012 VA Form 9, he contended that he needed the special adaptive housing grant to configure his house to meet his medical needs for his OCD and residual effects from his service-connected disabilities, which included severe neuropathy in both arms and both legs.  He stated that he had limited use of his extremities, which will only become worse according to his doctors.  He alleged that he now has diabetic neuropathy, in addition to his previous diagnosis of neuropathy.  Furthermore, he asserted that he also has poor vision, dizziness, and peripheral diabetic neuropathy.  He contended that his neuropathy limits the use of all of his extremities, including his left arm.  He reported that his left hand was difficult to use because he cannot easily grab and hold onto objects.  Moreover, he reported having difficulty using his legs to walk due to a lack of sensation from this disorder.  He endorsed symptoms of chronic back pain due to his diabetic neuropathy.  He further contended that the small spaces in his home exacerbate his OCD because he frequently hits his doorways or walls, which requires him to take long and arduous showers.  Furthermore, since his showers are not wide enough, he hits the side of the shower or the shower curtain, which in turn triggers his OCD symptoms necessitating him to repeat the washing and shower rituals again.  

During the June 2015 Board hearing, the Veteran again alleged that his OCD symptoms required modification to his home, including changing his bathroom, kitchen, dishwashers, and doorways to create an overall more sterile environment.  

In light of the aforementioned facts and evidence, the Board concludes that the Veteran does not meet the requirements for specially adapted housing or a special home adaptation grant.  While the Board is cognizant of the fact that he suffers from a debilitating psychiatric disability, the requirements of 38 C.F.R. § 3.809 and 38 C.F.R. § 3.809a mainly contemplate physical disabilities, namely loss or loss of use of extremities, burns, and visual acuity.  In this regard, the Board acknowledges that the Veteran has alleged that he has limited use of his extremities on several occasions due to his neuropathy and lack of sensation.  However, the Board also notes that while his OCD is evaluated as 100 percent disabling, his other physical service-connected disabilities do not amount to total and permanent disabilities.  Specifically, while his headaches, Raynaud's phenomenon in the hands, residuals of a right ankle sprain, hiatal hernia, and right patellofemoral syndrome are service connected, each of these disabilities separately or collectively does not amount to a total and permanent disability.  

Furthermore, these physical disabilities have not resulted in the loss or loss of use of one or both upper or lower extremities.  While the Board notes that the Veteran has alleged in May 2006 that he needs to use a cane some days due to his lower extremity symptoms, there is no indication that his intermittent use of a cane qualifies as precluding locomotion due to the fact that his use of a cane is not regular and constant.  Likewise, while the Board acknowledges his statements that he has blurred vision due to his migraines, the evidence does not support the conclusion that he is blind or that his visual acuity is 5/200 in both eyes.  Moreover, the record does not indicate that he suffered from any burns or scars, or that he has any residuals of an inhalation injury.   

The Board has carefully considered his statements that he has limited use of his upper and lower extremities, but it finds that the evidence as a whole indicates that he does not have the loss or loss of use of these extremities to satisfy the requirements of 38 C.F.R. § 3.809 and 38 C.F.R. § 3.809a.  Specifically, as the December 2006 VA examination report and other treatment records have shown, his non-OCD disabilities have not resulted in the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; loss or loss of use of one lower extremity with residuals of an organic disease or injury which so affects his function of balance or propulsion as to preclude locomotion without aids; loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without aids; or, the loss or loss of use of both upper extremities such as to preclude the use of the arms at or above the elbow. 

Accordingly, the Board finds that the Veteran has met not one of the criteria of 38 C.F.R. § 3.809 or 38 C.F.R. § 3.809a, and that the award of a certificate of eligibility for specially adapted housing or special home adaptation grant is not warranted.  As the preponderance of the evidence is against entitlement to specially adapted housing or special home adaptation grant, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has met its duty to assist by acquiring service and VA treatment records and by associating them with his claims file.  

Furthermore, in regards to the claim to reopen entitlement to specially adapted housing or special home adaptation grant, the Board has granted the full benefit sought on appeal, and thus, no additional duties to notify or assist are required for this claim.  

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

While the Veteran contends that he is entitled to specially adapted housing or special home adaptation grant due to his service-connected disabilities, the record has failed to confirm this contention.  In particular, he is totally and permanently disabled due to a psychiatric disability, namely OCD, which does not result in his meeting the requirements of 38 C.F.R. § 3.809 or 38 C.F.R. § 3.809a.  Other than his OCD, the Veteran has not contended, and the record does not otherwise suggest, that he has a medical condition resulting in total and permanent disability.  Consequently, VA examinations as to the claim of entitlement to specially adapted housing or special home adaptation grant are not warranted, even under the low threshold of McLendon.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

New and material evidence having been received, the claim of entitlement to specially adapted housing or special home adaptation grant is reopened, and to that extent only, the appeal is granted.  

Entitlement to specially adapted housing or special home adaptation grant is denied. 




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


